Title: From Alexander Hamilton to Otho H. Williams, 7 November 1789
From: Hamilton, Alexander
To: Williams, Otho H.


Treasury Department Nov. 7th. 1789.
Sir,
Your letters of the 26th and 29th. of October have duly come to hand.
The difficulties you state as arising from some provisions (and the want of others) in the laws of Impost and Tonnage are doubtless well founded, and indicate the propriety of some future correction of the System. With regard to the method of keeping accounts, by the establishment of the Treasury Department, the Forms are first to be prepared and reported by the Comptroller, and afterwards decided upon by the Secretary of the Treasury. The absence of the Comptroller, who is not yet arrived has of course retarded the business; but the Auditor and the Chief Clerk of the Comptroller are now engaged in it. I have submitted to them your plan, and the reasons for it, which appear to me to deserve attention. The forms as decided upon by me, will ere long be transmitted.
You will have found by my Circular of the 20th. ultimo, that my opinion of the Construction of the Tonnage Act agrees with that which governed you in the case of the Polly. I am not sure that the law will not in this respect require relaxation; but this must be matter of future regulation by the Legislature.
The oath prescribed by the sixth Section of the Act for registering &c. must of course be your guide in respect to the Brig Sarah. Unless that oath be taken, she cannot be registered; and unless registered she can only be considered as a foreign Vessel, and must enter and clear as such. The oath requires some alteration, but this also must be the subject of legislative regulation.
The hurry of Business has prevented my sooner thanking you for having found means to take up the Treasurer’s drafts; though not in Cash for that purpose. Your attention to the advancement of the public service on this occasion merits acknowledgement: Though it was not my intention that such a necessity should have existed, and I shall take care that it be avoided in future.
I am, Sir   Your Obedient Servant
Alexander HamiltonSecy of the Treasury
Otho H. Williams Esqr.Collector of the Customs for the Port of Baltimore
